Citation Nr: 9927838	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  93-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee disability prior to December 20, 1995, and a rating in 
excess of 60 percent for a right knee disability from April 
1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from October 1971 to 
September 1976.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 

The veteran's claims were remanded by the Board for further 
development in March 1997.  The development has been 
completed and the veteran's claims are ready for appellate 
action by the Board.
 
Effective from April 1997 the veteran was granted a total 
rating due to unemployability based on his service-connected 
bilateral knee, low back and right shoulder disabilities.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to December 20, 1995 the veteran had severe right 
knee pain with weakness but no instability or subluxation.

3.  Since receiving a total right knee replacement that 
veteran has experienced pain and some limitation of motion of 
the right knee without instability or subluxation.







CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent for a 
right knee disability, prior to December 20, 1995, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5260, 
5261, 5262 (1998).

2.  A rating in excess of 60 percent for a right knee 
disability from April 1, 1997, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5055 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected right knee disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the service-connected 
right knee disability, except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The veteran's service medical records reveal frequent 
complaints of right knee pain.  The veteran was diagnosed as 
having chondromalacia of the knees.

The veteran was granted service connection and a 10 percent 
disability rating for a post operative right knee disability 
by rating action in February 1978.  The 10 percent rating was 
effective from October 1977.  Effective from June 1986 the 
veteran was assigned a 30 percent rating for his right knee 
disability.  Effective in October 1988 the veteran's right 
knee disability rating was reduced to 20 percent.  The record 
reveals that the veteran underwent multiple surgeries of the 
right knee prior to June 1990.  He received several periods 
of 100 percent ratings for hospitalization due to those right 
knee surgeries.  The veteran submitted his claim for an 
increased rating for his right knee disability in February 
1991.  The veteran was granted temporary total ratings for 
convalescence from February 1991 to June 1991; from August 
1992 to September 1992; from February 1994 to March 1994; and 
from December 1995 to April 1996.  He was granted a 100 
percent schedular rating from April 1996 to April 1997.  He 
was then assigned a 30 percent rating effective from April 
1997.  By rating action in January 1999 the veteran's right 
knee disability evaluation was increased to 60 percent 
effective from April 1997.

The veteran underwent a partial lateral meniscectomy at a 
private facility in April 1990.  The veteran was noted to 
have degenerative arthritis of the medial compartment of the 
right knee.

On VA examination in August 1990 the veteran was noted to 
have had seven right knee surgeries.  He favored the right 
knee when walking.  The right knee flexed from 0 to 145 
degrees.  There was some crepitus and there was some 
tenderness under a medial scar where an osteotomy had been 
performed.  The diagnosis was status post operative multiple 
surgeries of the right knee with post operative arthritis.

Aivars Vitols, D.O., stated in August 1990 that the veteran 
continued to have medial joint pain and episodic giving way 
of the right knee.

The veteran underwent a right partial lateral meniscectomy 
with lateral retinacular release of the right knee at a 
private facility in February 1991.  

On VA examination in May 1992 the veteran complained of 
continuous right knee pain.  He also stated that his right 
knee would give way on him.  The veteran did not wear a knee 
brace, but did use a cane.  Examination revealed 1 1/2 inch 
atrophy of the right thigh muscles.  The right knee was not 
swollen.  Right knee flexion was from 0 to 145 degrees.  
There was some crepitus present and some amount of varus 
deformity.  There were an irregularity and tenderness of the 
proximal portion of the tibia medially.  There was also some 
irregularity of the lateral tibial plateau.  The right knee 
seemed stable.  The diagnosis was status postoperative 
multiple surgeries of the right knee, with traumatic and 
postoperative arthritis.

The veteran was found to be disabled in a March 1992 Social 
Security decision due to his back and right knee 
disabilities.

July 1992 outpatient treatment records from Dr. Vitols reveal 
complaints of increased right knee pain and of giving way, 
causing him to fall.  Examination of the veteran's right knee 
revealed no joint effusion and the right knee was stable for 
medial and lateral collateral complexes.

Dr. Vitols performed an arthroscopy on the veteran's right 
knee in August 1992.  The operation included a partial 
synovectomy, shaving of the patella, shaving of the lateral 
tibial plateau, and shaving of the lateral meniscus.

The veteran appeared before a hearing officer at the RO in 
December 1992.  The veteran testified that he had had nine 
right knee surgeries and that the first surgery was right 
after his release from service.  The veteran stated that he 
injured his right knee in a ski incident during service.  The 
veteran reported that he could only walk half a block and 
that he used a cane for walking.  He had fallen due to his 
right knee.  He reported that he experienced tenderness and 
swelling of the right knee.  He had a brace that he would 
wear when his right knee acted up.

A January 1993 statement from Dr. Vitols notes that the 
veteran had medial joint line pain and some relative laxity 
of his right knee.  X-rays revealed good healing of a high 
tibial osteotomy.  The x-rays also showed the some 
degenerative changes.

Dr. Vitols performed right knee surgery on the veteran in 
February 1994.  The veteran was noted to have an inner border 
tear of the lateral meniscus, a tear of the posterior rim of 
the medial meniscus, and synovitis with fibrotic plica.  
Sixteen days after the right knee surgery the veteran was 
examined by Dr. Vitols.  The veteran's right knee pain was 
gradually diminishing, but was still there.  There was no 
restricted motion of the right knee.  There was tenderness 
over the medial complex, but otherwise the veteran was doing 
okay with the aid of a cane.

An April 1994 treatment record from Dr. Vitols indicates that 
the veteran's right knee pain was increasing.  The veteran 
stated that there was absolutely no improvement and that his 
right knee condition was deteriorating.  He reported daily 
pain which increased with any attempts at increasing his 
activity.  The veteran described crepitus and occasional 
giving out of the right knee.  Examination confirmed 
crepitus.  There was tenderness over both the medial and 
lateral joint compartments.  No instability was noted.  X-
rays revealed femoral flattening.  The right knee was in a 
valgus position.  There were degenerative changes in both 
medial and lateral compartments.  In November 1994 the 
veteran complained of flare-ups of pain of the right knee.  
Examination revealed full extension and flexion of the right 
knee.  The right knee was stable, with no joint fusion, or 
joint line tenderness.  In December 1994 the veteran 
complained that his right knee continued to give way on him.  
Dr. Vitols noted that there were abrasions evident on the 
veteran's right knee.

Martin Fritzhand, M.D. examined the veteran, in August 1995.  
Right knee flexion was normal, from 0 to 150 degrees.  There 
was synovial thickening of the knee joints, right worse than 
left.  One plus crepitus of the right knee was noted.  There 
was no evidence of ligamentous laxity.  The veteran walked 
with a stiff non-limping gait.  The diagnoses included status 
post multiple procedures to the right knee.

In December 1995 the veteran underwent arthroscopy of the 
right knee with partial synovectomy, partial lateral 
meniscectomy, and removal of chondrocalcinosis.  In January 
1996 the veteran complained of extreme right knee pain and 
effusion.  In February 1996 Dr. Vitols performed a total 
right knee replacement on the veteran.

The veteran was afforded a VA orthopedic examination in 
September 1996.  The veteran reported that he had had 15 
separate right knee procedures over the years.  The veteran 
stated that since his total right knee replacement he did not 
believe that his right knee was any better than it had been.  
It still hurt all the time and he had lost motion of his 
right knee.  The examiner noted that the veteran was very 
young to have had a total knee replacement.  Examination 
revealed that the veteran walked with a cane, favoring his 
right leg.  There was obvious atrophy of the right thigh and 
calf muscles.  The right knee flexed from 0 to 90 degrees 
with complaints of discomfort.  The right knee was stable in 
all directions.  The diagnoses included status post operative 
right total knee replacement.

On VA examination in March 1998 the veteran reported that the 
pain was better, but that he still had fatigability, lack of 
endurance, give way, swelling, weakness, pain, and soreness 
of the right knee.  The right knee disability was noted to be 
a chronic problem rather than one with flare-ups.  The 
veteran reported that he could only stand or walk for short 
periods of time, under 15 minutes.  He could only go up and 
down stairs very carefully, one step at a time.  He reported 
that he could not do a lot of stair climbing, and that he 
could not do squatting, climbing or crawling activities.  
Examination of the right knee revealed pain, soreness and 
tenderness with motion.  Range of right knee motion was from 
0 to 100 degrees.  The veteran had some medial and lateral 
joint line pain, posterior pain and pain throughout the range 
of motion of the right knee.  There had been no instability 
since the veteran's right total knee replacement.  The 
diagnoses included postoperative right total knee 
replacement.

VA inpatient and outpatient treatment records dated from 
March 1998 to February 1999 reveal that right knee pain was 
noted on several occasions.  July 1998 x-rays revealed a 
satisfactory positioned total right knee arthroplasty.  In 
August 1998 the veteran complained of right knee pain.  The 
VA examiner noted that the veteran had no swelling of the 
right knee.  Range of motion of the right knee was from 0 to 
90 degrees.  The veteran had pain in the back of the right 
knee on extension.  On VA hospitalization for another 
condition in February 1999 the veteran's gait was noted to be 
normal.  There was no ataxic tandem gait.

I.  Increased Rating Prior to December 20, 1995

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the extent of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning functional loss due 
to pain and the provisions of 38 C.F.R. § 4.45 concerning 
disability factors such as weakened movement, excess 
fatigability, and incoordination are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the record shows that the veteran complained of 
giving way of his right knee and Dr. Vitols reported in 
January 1993 that the veteran had relative laxity of the 
right knee, numerous other examinations of the veteran's 
right knee disclosed no instability, laxity or subluxation.  
Therefore, the Board must conclude that a compensable 
evaluation is not warranted under Diagnostic Code 5257.  

The record reveals that between just prior to the filing of 
his claim for an increased rating and December 20, 1995, the 
veteran underwent right knee surgery on four occasions.  He 
was granted temporary total convalescent ratings for each of 
these surgeries.  In between these periods of convalescence 
the veteran continued to experience severe right knee pain.  
In addition, he had weakness, objectively evidenced by thigh 
atrophy.  When all pertinent disability factors are 
considered, the Board finds that the veteran had sufficient 
limitation of motion to warrant a 30 percent evaluation under 
Diagnostic Code 5260.  However, given the veteran's 
manifested range of motion during the pertinent time period, 
the Board can not conclude that the disability more nearly 
approximated the criteria for a 40 percent evaluation under 
Diagnostic Code 5260 or 5261.  

II.  Rating in Excess of 60 Percent From April 1, 1997

The veteran claims that he is entitled to a rating in excess 
of 60 percent from April 1, 1997.  The regulations provide 
for a 100 percent rating for one year following prosthetic 
replacement of a knee joint.  A 60 percent rating is for 
assignment following the one year period when there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

In this case the veteran underwent a total right knee 
replacement at a private facility in February 1996.  The 
veteran was assigned a temporary total rating due to 
convalescence following the surgery.  From April 1, 1996 the 
veteran was granted the 100 percent schedular rating for one 
year.  In April 1997 the rating for the veteran's right knee 
disability was reduced to 60 percent.  

The record since April 1997 has revealed the veteran to have 
right knee motion limited to 90 degrees with pain.  The 
record has shown no instability.  The medical records since 
that time have shown treatment primarily for disabilities 
other than the right knee disability.  While the veteran 
definitely has a serious right knee disability, the rating 
schedule does not provide a rating in excess of 60 percent 
for a knee disability, absent another total right knee 
replacement.  The Board further finds that the veteran's 
complaints of pain and the limitation of motion exhibited 
since April 1997 are adequately compensated by the veteran's 
current 60 percent rating.  Accordingly, the claim for a 
rating in excess of 60 percent from April 1, 1997 is denied.


ORDER

Entitlement to an increased rating of 30 percent for a right 
knee disability prior to December 20, 1995, is granted, 
subject to the legal criteria governing the award of monetary 
benefits.

Entitlement for an increased rating for a right knee 
disability from April 1, 1997, is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

